Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 12 December 1782
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amstr. the 12 Decembr. 1782

We had the Honour to write yoúr Excellency the 9th. of this month, to which we beg Leave to refer. Since none of Yoúr Esteemed favours Shall this Serve Principaly to advice yoúr Excellency that Mr. Dúmas of the Hague has Send ús a General account of Repairs to the House whereof the Amount is ƒ 1714.6— and as We have Seen Yoúr Excellency’s pleasure in having them immediatly paid off., we begg’d Mr. Dumas to assign Said Sum directely on us, in order to Conform ús to Yoúr Excellency’s desire
As we are Writting to his Excellency Robert Morris Esqr. we give him notice that during the month of November past the Obligations by ús distributed amounts to a Sum of ƒ 98000:—
We have the honoúr to remain with the Sincerest regard. / Sir. / Your Excellency’s most / Obedt. most humb Servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

